Citation Nr: 0946979	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a left 
knee strain.

3.  Entitlement to service connection for migraine headaches 
with blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to April 
1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
that, in pertinent part, denied service connection for a low 
back disability, for residuals of a left knee strain, and for 
migraine headaches with blackouts.  The Veteran timely 
appealed.

The Veteran failed to appear for hearings scheduled in May 
2005, April 2006, and November 2006.  Under these 
circumstances, the Veteran's request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.700 (2009).

In February 2007, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  Chronic low back disability was first demonstrated after 
service and is not related to a disease or injury during 
active service.

2.  There is no competent evidence that the Veteran currently 
has a left knee disability, including residuals of a left 
knee strain; and no link between any current left knee pain 
and service.

3.  Chronic disability exhibited by headaches was first 
demonstrated many years after service and are not related to 
a disease or injury during active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Chronic left knee disability, including residuals of a 
left knee strain, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Migraine headaches with blackouts were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through February 2002 and February 2005 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2009 supplemental statement of the case (SSOC), 
the RO specifically notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  VA also attempted to obtain 
examinations, but the Veteran failed to report without 
explanation.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's enlistment examination initially were positive for 
sugar in his urine, and disqualified the Veteran for service.  
A waiver was recommended, and subsequent testing was 
negative.

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

As a preliminary matter, the Board notes that, in an original 
claim where a claimant fails to report without good cause for 
a necessary examination, the claim will be decided on the 
basis of the evidence of record.  38 C.F.R. § 3.655(a),(b).  

A.  Low Back Disability

Service treatment records reflect that the Veteran fell near 
a swimming pool in April 1986.  He complained of hurting his 
knee and lower back.  The assessment was left knee strain.  
No low back disability was found in service.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the lumbar spine on the basis of 
presumptions referable to chronic diseases.

In a March 2002 statement, Chiropractor Russell Pearson 
indicated that he had treated the Veteran for low back pain 
and thoracic pain approximately one time per month in 1990.  
Treatment consisted of spinal manipulation, electrical muscle 
stimulation, ultrasound, and hot packs.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

X-rays taken of the Veteran's lumbar spine in August 1999 
were negative.

In a September 2001 statement, James O. Pennington, M.D., 
indicated that the Veteran possibly has degenerative disc 
disease.

Records received from the Social Security Administration in 
August 2009 reflect treatment for back pain.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Here, the Veteran is competent to 
describe any injuries to his back that occurred in service; 
he is not competent to diagnose a low back disability or 
relate a current low back disability to a previous injury.  
While the evidence reflects that he injured his back in 
service, there was no diagnosis of disability.  The clinical 
data of record suggests that back problems began in 1989 
following a work-related injury.  There was no indication 
that his was an aggravation of a previous (inservice) 
disability.  A VA examination was scheduled to shed light on 
the etiology of the back disability but the Veteran did not 
report for the examination.  The Veteran's current memory 
that back problems had their onset in service and that 
current low back pathology owes its etiology to service is 
unconvincing and not supported by anything else in the 
record.  A clear preponderance of the evidence is against a 
finding of continuity of symptomatology of low back 
disability from service.

While the Veteran contends that the disability had its onset 
in service, this is not convincing and there is no competent 
evidence establishing the onset of the disability in service.  
As noted previously, the Veteran was afforded a VA 
examination to ascertain the etiology of any low back 
pathology, but the Veteran did not report.  

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of a low 
back disability in service or until a few years later, the 
weight of the evidence is against the claim.  As the weight 
of the competent evidence is against the claim, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a low back 
disability.

B.  Residuals of a Left Knee Strain

Service treatment records reflect that the Veteran fell near 
a swimming pool in April 1986.  He complained of hurting his 
knee and lower back.  The assessment was left knee strain. 

There is no evidence of arthritis of the left knee within the 
first post-service year, and no basis to presume its onset in 
service.  

In February 2002, the Veteran submitted a claim for service 
connection for residuals of a left knee strain.

The post-service treatment records, including records 
received from the Social Security Administration in August 
2009, do not reflect any current left knee disability.

The evidence in support of the Veteran's claim includes 
service treatment records, showing treatment for a left knee 
strain in service.  The Veteran also is competent to testify 
on factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, however, there is no objective evidence of either 
residuals of the in-service injury or any current left knee 
disability.  As such, the Board finds a clear preponderance 
of the evidence is against a finding that the Veteran 
currently has a left knee disability.

While the Veteran reportedly experiences left knee pain, 
there is no competent medical opinion of record that links 
any disability of the left knee with injury or disease in 
service-to include left knee strain.  The subjective 
symptoms have not been associated to any chronic pathology.  
The Veteran himself is not shown to have the expertise to 
diagnose left knee pathology.  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's February 2005 letter.

Under these circumstances, the claim for service connection 
for residuals of a left knee strain must be denied.  

C.  Migraine Headaches with Blackouts

Service treatment records reflect that the Veteran complained 
of dizziness and blackouts of three weeks' duration in April 
1986.  There was no history of respiratory problems, and the 
Veteran had not eaten breakfast before exercising.  The 
assessment was upper respiratory infection with possible 
strep.  The Veteran was provided medication and treatment 
instructions.  A disability exhibited by headaches was not 
diagnosed in service.

Private treatment records reflect a diagnosis of recurring 
migraine headaches in March 1999.  There have been no reports 
of symptomatology between the time of service, and these 
initial findings.
 
In a September 2001 statement, James O. Pennington, M.D., 
indicated that the Veteran has migraine headaches.  
Additional treatment records reflect a history of headaches 
in October 2001.  Computed tomography of the Veteran's brain 
at that time was negative.  MRI scans of the Veteran's brain 
in March 2002 also were negative.  In August 2003, the 
Veteran reported a history of "bad migraines that are stress 
related."  

Records received from the Social Security Administration in 
August 2009 reflect treatment for migraine headaches.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu, 2 Vet. 
App. at 492; Stadin, 8 Vet. App. at 284.  Here, the Veteran 
is competent to describe any headaches or blackouts that 
occurred in service; he is not competent to diagnose migraine 
headaches or relate current migraine headaches to previous 
dizziness or blackouts in service.  The Board notes that, in 
this case, even though the Veteran complained of blackouts 
and dizziness during his relatively short tour of duty, this 
was not accompanied by headaches.  The Veteran was seen on 
more than one occasion during service and never complained of 
headaches.  He has not convincingly demonstrated how these 
went undetected by medical staff.  A VA examination was 
scheduled to clarify the etiology of headache pathology, but 
the Veteran failed to report for it.  There is nothing in the 
record to support a finding that migraines had their onset in 
service except the Veteran's claims to that effect and his 
claim is unconvincing.  A clear preponderance of the evidence 
is against a finding that the Veteran exhibited continuity of 
symptomotology of migraine headaches since military service.

While the Veteran contends that the disability had its onset 
in service, there is no competent evidence linking migraine 
headaches with injury or disease in service-to include 
dizziness and blackouts; and no competent evidence 
establishing the onset of the disability in service.  As 
noted previously, the Veteran was afforded a VA examination 
to ascertain the etiology of migraine headaches with 
blackouts, but the Veteran did not report.  

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
migraine headaches in service or until several years later, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for migraine 
headaches with blackouts.

 
ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a left knee strain is 
denied.

Service connection for migraine headaches with blackouts is 
denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


